 

Case 1:19-cv-05523-SDG Document 114 Filed 04/01/21 Page 1 of 2

AFFIDAVIT OF SERVICE

State of Georgia County of Northern District Court
Case Number: 1:19-CV-5523-ODE

Plaintiff:
Berkeley Ventures II, LLC

VS.

Defendant:
Sionic Mobile Corporation
Ronald D. Herman

For:

Jason Godwin

Godwin Law Group

3985 Steve Reynolds Boulevard
Building D

Norcross, GA 30093

Received by Ancillary Legal Corporation on the 30th day of March, 2021 at 4:26 pm to be served on
HMSHOST Corporation c/o Corporation Service Company, registered agent, 2 Sun Court, Suite 400,
Peachtree Corners, GA 30092.

|, Christopher Todd Horton, being duly sworn, depose and say that on the 31st day of March, 2021 at 1:30
pm, I:

served HMSHOST Corporation c/o Corporation Service Company, registered agent by delivering a
true copy of the Subpoena to Produce Documents, Information, or Objects or to Permit Inspection
of Premises in a Civil Action, Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective
42/1/13) with Exhibit A to: Corporation Service Company as Registered Agent, BY LEAVING THE
SAME WITH Alisha Smith as CSC Coordinator at the address of: 2 Sun Court, Suite 400, Peachtree
Corners, GA 30092.

Additional Information pertaining to this Service:
3/31/2021 1:30 pm Perfected corporate service at 2 Sun Court Suite 400, Peachtree Corners, GA 30092,
by serving Alisha Smith, CSC Coordinator.

Black female,

black hair,

35-40 years old ,

5'8”, 150 Ibs, no glasses.
 

Case 1:19-cv-05523-SDG Document 114 Filed 04/01/21 Page 2 of 2

AFFIDAVIT OF SERVICE For 1:19-CV-5523-ODE

| am an agent of Ancillary Legal Corporation and am competent in all respects to testify regarding the
matters set forth herein. | have personal knowledge of the facts stated herein and know them to be true.|
have no interest in the outcome of this action and am not related to any of the parties. | am 18 or more
years of age and am authorized to serve process.

   

 

Simran orton
Subscribed and Sworn to before me on the 1s YZ rocess Server
day of Aori) , 2021 __ by the affia

who is personally known to me. Ancillary Legal Corporation
2900 Chamblee Tucker Road

~~ in — Gh. Baer Building 13
NOTARY PUBLIC Atlanta, GA 30341
(404) 459-8006

Our Job Serial Number: ANC-2021003577
Ref: Berkeley

Copyright © 1992-2021 Database Services, Inc. - Process Server's Toolbox V8. 1t
